Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 1 of 7                     PageID #: 1




                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE
                                 (In Admiralty)

In the Matter of the Complaint                   )
                                                 )
of                                               )
                                                 )
THE MAINE MARITIME MUSEUM, as Owner of the )                    Civil Action:
Schooner MARY E, (O.N. 203729), Her Engines,     )
Machinery, Tackle, Apparel, Appurtenances, etc., )
for Exoneration From or Limitation of Liability, )
Civil and Maritime,                              )
                                                 )
                    Plaintiff.                   )

COMPLAINT FOR EXONERATION FROM OR LIMITATION OF LIABILITY

       NOW COMES the Plaintiff, The Maine Maritime Museum, (“MMM” or “Plain-

tiff”) by and through its undersigned attorneys, Welte & Welte, P.A., and respectfully

submits its Complaint seeking exoneration from or limitation of liability, pursuant of 46

U.S.C § § 30501 [et seq.] and Rule F of the Supplemental Rules for Admiralty or Mari-

time Claims and Asset Forfeiture Actions of the Federal Rules of Civil Procedure. The

Maine Maritime Museum alleges, upon information and belief, the following:

       1. This is a case of admiralty and maritime jurisdiction within 28 U.S.C., 1333, as

hereinafter more fully appears, and is an admiralty and maritime claim within the mean-

ing of Rule 9(h) of the Federal Rules of Civil Procedure.

       2. The vessel was, at the time of the alleged casualty, owned solely by The Maine

Maritime Museum a Maine not-for profit corporation with a principal place of business

within this district at 243 Washington Street, Bath, County of Sagadahoc, State of Maine.
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 2 of 7                     PageID #: 2




        3. At all times material to this Complaint the vessel was a vessel as referred to in,

and within the scope and purview of, the provisions of the Limitation of Liability Act,

46 U.S.C., Section 181, et. seq. as amended and as re-codified in 46 U.S.C.

§ 30501, et seq., and venue is proper in this District. Plaintiff used due diligence to

make the subject vessel seaworthy and safe, and prior to and at the time of the loss which

occurred on July 30, 2021, the subject vessel was properly equipped and supplied, and in

all respects seaworthy and fit for the services for which she was engaged.

        4. This Complaint is being filed within six months of any claim made against

Plaintiff in writing.

        5. On or about July 30, 2021, the vessel sustained a knock-down while on a voy-

age in and about the Kennebec River, a navigable waterway of the United States of Amer-

ica. The voyage began at or about 1600 hours on that date from the vessel’s berth at The

Maine Maritime Museum at 243 Washington Street, Bath, Maine, and terminated upon

her arrival back at her berth at the Maine Maritime Museum on or about August 1, 2021

at or about 1230 hours. The vessel sustained damages but was not lost or abandoned.

The vessel currently lies within the District in the Port of Georgetown, Maine, at the De-

recktor Robinhood shipyard where she arrived on or about August 2, 2021.

        6. Although neither the vessel nor The Maine Maritime Museum has been sued in

respect of any claim arising on the said event or resulting from it, Plaintiff believes

claim(s) will be asserted for personal injury, pain and suffering and other damages.

Plaintiff is informed and/or believes and so alleges that the amount of any such claim(s)

and demand(s) will exceed the value of the vessel. Plaintiff believes that claims could or

may also be made against it by other interests.


                                              2
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 3 of 7                        PageID #: 3




        7. The Plaintiff denies that it caused or contributed to the injuries aforesaid by

any negligence or fault on the part of the Plaintiff or of those for whom the Plaintiff is re-

sponsible, and Plaintiff denies that any such loss, damage, injury and destruction was

done, occasioned by, or occurred with any privity or knowledge of your Plaintiff.

        8. The vessel has a post-casualty value of $150,000.00. The aggregate amount of

the claims made, so far as Plaintiff can now determine, do or will greatly exceed the

amount of value of Plaintiff’s interest in the vessel, and her pending freight following the

occurrence.

        9. The Plaintiff claims exemption from liability for any and all loss, destruction,

damage and injury occasioned or incurred by or resulting from the incident aforesaid and

for all claims for damages that have been made or may hereafter be made, and by reason

of the facts hereinbefore set forth, the Plaintiff desires in this proceeding to contest its lia-

bility and the liability of said vessel to any extent whatsoever for any and all loss, de-

struction, damage and injury caused by or resulting from the matters aforesaid.

        10. Not admitting but denying any liability of itself or of said vessel for any loss,

destruction, damage and injury occasioned or incurred by reason of the matters aforesaid

or subsequent damages resulting therefrom, the Plaintiff further claims the benefits of the

Limitation of Liability provided by Sections 4283, 4284, 4285, and 4286 of the Revised

Statutes of the United States Code, and Sections 182 through 189 of Title 46 of the

United States Code, and the various statutes amendatory thereof and supplementary

thereto, and as re-codified in 46 U.S.C. § 30501, et seq., and to that end the Plaintiff is

ready and willing to give a stipulation with sufficient surety for the payment into Court of

the amount or value, if any, of its interest in the vessel, together with her pending freight,

if any, at the end of said voyage, whenever the same shall be ordered by this Court, as
                                                3
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 4 of 7                     PageID #: 4




provided by the aforesaid statues or by the Supplemental Rules for Certain Admiralty

Claims and Asset Forfeiture Actions and the practice of this Honorable Court.

       11. All and singular the premises are true and within the admiralty and maritime

jurisdiction of the United States and this Honorable Court.

       12. The Plaintiff further claims the benefit of an injunction under Rule F(3) of the

Supplemental Rules for Admiralty or Maritime Claims of the Federal Rules of Civil

Procedure, enjoning the further prosecution or commencement of any action or procee-

ding against the Plaintiff, its Vessel, agents, or property with respect to any claim subject

to exoneration or limitation in this action.

       13. Venue is proper in this district pursuant to Rule F(9) of the Supplemental

Rules for Admiralty or Maritime Claims and Asset Forfeiture of the Federal Rules of

Civil Procedure; the Vessel has not been attached, or arrested, and upon information and

belief the owner has not yet been sued and the Vessel is within this geographical district

of this United States District Court for the District of Maine.

WHEREFORE, your Plaintiff prays:

   (a) That this Honorable Court issue an Order, as provided in Rule F(1) of the Supple-

mental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions of the

Federal Rules of Civil Procedure, approving the Plaintiff’s Appraiser’s Report, as filed or

to be filed with his Honorable Court.

   (b) That this Honorable Court approve Plaintiff, The Maine Maritime Museum’s Stip-

ulation for Costs of $250.00 as sufficient security for costs.

   (c) That the Court make an order directing the Plaintiff to file a letter of undertaking

and/or bond to be approved by the Court, for the payment into Court of the amount of the



                                               4
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 5 of 7                     PageID #: 5




Plaintiff's interest in the said vessel whenever the Court shall so order or issue an order

excusing the Plaintiff from furnishing a stipulation.

   (d) That the Court make an order directing the issuance of a monition to all persons or

and entities claiming damages for any and all loss, damage, or destruction done, occa-

sioned or incurred by or resulting from the casualty, including any alleged injury of pas-

sengers, crewmembers, or others aboard or in proximity to the said vessel, citing them or

their representatives to file with the clerk of this Court in said order and make due proof

of their respective claims, and also to appear and answer the allegations of this petition

according to the law and practices of this Court at or before a certain time to be fixed by

the monition.

   (e) That this Honorable Court issue an Order enjoining further prosecution of any and

all actions, suits, or proceedings already commenced as well as the commencement or

prosecution of any and all future actions, suits, or proceedings, of any nature or descrip-

tion whatsoever in any jurisdiction, against the Plaintiff, The Maine Maritime Museum,

the Schooner MARY E, and their the agents, representatives, employees, or insurers, The

Maine Maritime Museum, and/or against any property of Plaintiff, The Maine Maritime

Museum, except in this action, to recover damages for or with respect to injury, death,

casualty, loss and damages caused, done, occasioned, or incurred on the voyage described

in this Complaint.

   (f) That this Honorable Court in this proceeding adjudge the Plaintiff, The Maine

Maritime Museum, is not liable and is exonerated with respect to any and all injury, loss,

damage, or destruction caused by or resulting from the casualty, or with respect to injury,

death, loss, and damage done, occasioned, or incurred on the voyage described in the

Complaint, and that, in the alternative, if the Plaintiff, The Maine Maritime Museum,
                                              5
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 6 of 7                     PageID #: 6




shall be adjudged liable, that such liability be limited to the amount or value of the Plain-

tiff’s interest in the Schooner MARY E at the end of the voyage described in the Com-

plaint and the Appraiser’s Report, and that the Plaintiff, The Maine Maritime Museum, be

discharged therefrom upon the surrender of such interest, and that the money surrendered,

paid or secured to be paid, be divided pro rata according to the above mentioned statutes

among such claimants in accordance with the provisions of the Order hereinabove prayed

for, saving to each any priority to which he or she may be legally entitled, and that a de-

cree may be entered, discharging the Plaintiff, The Maine Maritime Museum, and the

MARY E from all further liability.

   (g) That the Plaintiff may have such other or further relief as the justice of the cause

may require.


Dated at Camden, Maine this 20th day of August, 2021.



                                              Respectfully submitted,

                                              THE MAINE MARITIME MUSEUM
                                              By Its Attorneys,

                                              WELTE & WELTE, P.A.

                                               /s/William H. Welte
                                              By: William H. Welte
                                              Attorney for Plaintiff
                                              13 Wood Street
                                              Camden, Maine 04843
                                              (207) 236-7786
                                              Bar No.: 3391




                                              6
Case 2:21-cv-00238-NT Document 1 Filed 08/20/21 Page 7 of 7                    PageID #: 7




                              CERTIFICATE OF SERVICE


        I hereby certify that on August 20, 2021, I electronically filed the within docu-

ment with the Clerk of the Court by emailing the Complaint, and related documents, to

newcases.portland@med.uscourts.gov.



                                                      /s/ William H. Welte
                                                      William H. Welte, Esq.




                                             7
